Case 1:21-cv-10981-WGY Document 13-11 Filed 07/06/21 Page 1 of 3




                      EXHIBIT 11
                Case 1:21-cv-10981-WGY Document 13-11 Filed 07/06/21 Page 2 of 3

                             The Commonwealth of Massachusetts
                              Executive Office of Health and Human Services
                                       Department of Public Health
                              250 Washington Street, Boston, MA 02108-4619

CHARLES D. BAKER                                                                                 MARYLOU SUDDERS
     Governor                                                                                          Secretary

KARYN E. POLITO                                                                               MONICA BHAREL, MD, MPH
Lieutenant Governor                                                                                  Commissioner

                                                                                                    Tel: 617-624-6000
                                                                                                   www.mass.gov/dph



                      ADVISORY REGARDING FACE COVERINGS AND CLOTH MASKS

       This Advisory does not go into effect until May 29, 2021. Until then, the Governor’s
       COVID Order #67 regarding face coverings remains in place.

       On May 13, 2021, the federal Centers for Disease Control and Prevention issued new guidance
       for individuals who are fully vaccinated for COVID-19. COVID-19 vaccines are highly
       effective and every individual who is eligible and either works, studies or resides in
       Massachusetts is advised to get vaccinated.

       For individuals who are fully vaccinated, the CDC guidance says you may resume all of the
       activities that you engaged in prior to the pandemic without wearing a mask or staying 6 feet
       apart, except where otherwise required by federal, state, or local laws, rules or regulations. An
       individual is fully vaccinated two weeks after their second dose in a two-dose series, such as the
       Pfizer or Moderna vaccines, or two weeks after a single-dose vaccine, such as Johnson &
       Johnson’s Janssen vaccine. However, if a fully vaccinated individual becomes symptomatic, they
       should be tested and wear a mask until receiving test results.

       All people in Massachusetts (regardless of vaccination status) are required to continue wearing
       face coverings in certain settings, including transportation and health care facilities. Please see
       www.mass.gov/maskrules for a complete list of venues where face coverings remain mandatory
       as of May 29, 2021.

       For individuals who are not fully vaccinated, it is important that you continue to wear a face
       covering or mask to help prevent you from spreading COVID-19 to other people. People who
       show no symptoms of illness may still be able to spread COVID-19.

       For individuals who are not fully vaccinated, the CDC advises the following:
                •     Wear a face covering or mask that covers your nose and mouth.
                •     Stay 6 feet apart from others who don’t live with you.
                •     Avoid crowds and poorly ventilated indoor spaces.
                •     Wash your hands often with soap and water. Use hand sanitizer if soap and water aren’t
                      available
                •     Get tested if you have been exposed to or have symptoms associated with COVID-19.
       Case 1:21-cv-10981-WGY Document 13-11 Filed 07/06/21 Page 3 of 3




When you wear a face covering or cloth mask, it should:
       •   Fit snugly but comfortably against the side of the face,
       •   Be secured with ties or ear loops,
       •   Include multiple layers of fabric,
       •   Allow for breathing without restriction, and
       •   Be able to be laundered and machine dried without damage or change to shape.

For more information, please refer to the CDC at: https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated-guidance.html

This advisory may change based on public health data and further guidance from the CDC.
